In an action to recover damages for personal injuries, etc., the defendants Shen & Shen International Corp. and Ziming Shen appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Polizzi, J.), dated July 7, 1999, as granted that branch of the motion of the defendant Louis G. Goldstein which was for summary judgment dismissing their cross claims against him.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted that branch of the motion of the defendant Louis G. Goldstein which was for summary judgment dismissing the appellants’ cross claims against him (see, Levine v Taylor, 268 AD2d 566; Leal v Wolff, 224 AD2d 392; Silbermann v Surrey Cadillac Limousine Serv., 109 AD2d 833). Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.